   Case: 1:19-cv-04871 Document #: 192 Filed: 05/19/21 Page 1 of 5 PageID #:3917




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

Stephanie Lukis, Mantas Norvaisas,       )
and Shawn Brown, on behalf of themselves )
and all others similarly situated,       ) CIVIL ACTION NO: 19-cv-4871
                                         )
                Plaintiffs,              )
                                         ) JUDGE FEINERMAN
v.                                       )
                                         ) MAG. GILBERT
Whitepages Incorporated,                 )
                                         )
                Defendant.               )
______________________________________________________________________________

                    PLAINTIFFS’ MOTION FOR CONTEMPT
______________________________________________________________________________

        In its April 23 ruling, the Court ordered Defendant Whitepages to supplement certain

discovery responses and provide its witnesses for deposition “as expeditiously as possible.” Dkt.

175, pgs. 37-38. Rather than comply with that order, Defendant did the opposite—and refused to

provide any discovery responses or deposition dates whatsoever. It argues, in essence, that (i) it

should not have to provide any discovery to Plaintiffs Norviasas and Brown because it has

moved to arbitrate their claims; and (ii) it does not have to provide class discovery to Plaintiff

Lukis because it appealed the Court’s decision with respect to the arbitrability of her claim.

Ultimately, however, these arguments are merely “private determinations of the law” which

amount to a “refus[al] to obey [a court] order.” Mac Naughton v. Harmelech, 338 F. Supp. 3d

722, 727 (N.D. Ill. 2018), aff'd, 932 F.3d 558 (7th Cir. 2019) (quotations omitted). Thus, the

Defendant is in contempt of court and under Fed. R. Civ. P. 37 sanctions should be imposed

against it.




                                                                                                     1
   Case: 1:19-cv-04871 Document #: 192 Filed: 05/19/21 Page 2 of 5 PageID #:3918




    1. Factual Background

        On April 30, counsel for Plaintiffs requested deposition dates from Defendant pursuant to

the Court’s April 23 order. Rather than provide any dates, on May 4 the Defendant moved, inter

alia, to compel arbitration against Plaintiffs Novaisas and Brown. Dkt. 182. It then responded to

Plaintiffs’ request, stating that all discovery should be stayed because of Defendant’s May 4

motion and its pending appeal of the Court’s April 23 order. Exhibit 1. The parties thereafter

conferred on these issues over the telephone. Defendant’s position in the conference was

essentially the same as its position in its motion for a protective order, Dkt. 190, in which it

argues that class discovery should not move forward because the denial of arbitration with

respect to Lukis is being appealed and because the motion for arbitration with respect to

Norvaisas and Brown is pending.

    2. Argument

        Defendant’s position is frivolous. The Court has very clearly only stayed discovery

“relating solely” to Lukis’ claim. Dkt. 188. The Court’s minute entry specifically references

Defendant’s motion to compel arbitration against the other Plaintiffs and specifically dictates that

“[d]iscovery may proceed pending resolution of [these] motions[.]” Id. By any reasonable

reading this includes much of the discovery that was the subject of the Court’s April 23 order i.e.

deposition testimony about Defendant’s data providers and the corporate deposition of

Defendant itself—both of which were successfully compelled by Plaintiffs.

        All of Defendant’s proffered reasons for not providing these depositions are untenable.

First, it argues that the Court’s order is unclear. Dkt. 190 p. 4. It is not. As argued above, it




                                                                                                    2
    Case: 1:19-cv-04871 Document #: 192 Filed: 05/19/21 Page 3 of 5 PageID #:3919




specifically contemplates Defendant’s motions and still orders discovery to proceed.1 Second,

Defendant argues that the requested discovery was technically compelled by Lukis, and suggests

that Plaintiffs must make identical requests on behalf of Norvaisas and Brown. Dkt. 190 p. 8.

This argument holds little water, particularly with respect to the deposition requests, because

Plaintiff asked Defendant for dates following the Court’s April 23 order, see Exhibit 1, and

Defendant’s responsibility to comply with the Court’s order does require any additional action

by Plaintiffs. Third, Defendant argues that allowing discovery to proceed during the pendency of

its motion to compel arbitration against Plaintiffs Norvaisas and Brown inefficient. Dkt. 190 p. 7.

Plaintiffs are reluctant to turn the instant motion into a satellite briefing on the merits of

Defendant’s arbitration claims—but even assuming Defendant’s arbitration motion were

meritorious, that is not grounds to disobey a Court order.

        Parties have a duty to comply with court orders “unless and until [they are] undone

through proper channels, such as reconsideration by the district judge or vacatur by [the Seventh

Circuit].” Mac Naughton v. Harmelech, 932 F.3d 558, 565 (7th Cir. 2019). As Your Honor has

observed:

        “In determining whether a party has knowingly defied a court order, it makes no
        difference whether the order is subject to challenge. If a person to whom a court
        directs an order believes that order is incorrect the remedy is to appeal [or to seek
        vacatur or stay of the order], but, absent a stay, he must comply promptly with the
        order...Persons who make private determinations of the law and refuse to obey an
        order generally risk criminal contempt even if the order is ultimately ruled
        incorrect.”

Mac Naughton 338 F. Supp. 3d at 727 (internal quotes and citations omitted).




1
 Defendant seems to understand this as it observes that that “by entering and continuing
Whitepages’ Motion to Stay and allowing discovery to proceed in the interim, the Court has
essentially denied the requested stay without any ruling on the merits of the stay request.” Dkt.
190, p. 3.
                                                                                                    3
   Case: 1:19-cv-04871 Document #: 192 Filed: 05/19/21 Page 4 of 5 PageID #:3920




       Here, despite the Court’s order to the contrary, Defendant has made the private legal

determination that “it would be inappropriate to proceed with [the] discovery” ordered by the

Court on April 23. See Dkt. 191 at p. 2. This violates the Court’s order and “district courts

possess wide latitude in fashioning appropriate sanctions” for such conduct. Johnson v. Kakvand,

192 F.3d 656, 661 (7th Cir. 1999). Even negligently failing to follow a court order is “sufficient

for imposing sanction [under Fed. R. Civ. P. 37].” e360 Insight, Inc. v. Spamhaus Project, 658

F.3d 637, 642 (7th Cir. 2011). Further, Rule 37(b)(2)(A) provides for issue-related sanctions

such as adverse inferences and preclusion orders.

       In light of the foregoing, Plaintiffs propose the following sanction: (i) an order precluding

Defendant from offering evidence in support of its defenses relative to 765 ILCS 1075/35(b)(2)

and (ii) an adverse inference that Defendant does not obtain third-party consent to use class

members’ identities. These sanctions are particularly appropriate for multiple reasons. First, the

Court-ordered discovery that Defendant refuses to provide pertains directly to Whitepages’

(b)(2) and third party written consent theories. See Dkt. 175, p. 28-29. Second, Defendant’s

chance of success on either of these defense theories is minimal, as evidenced by its inability to

marshal any evidence in support of either theory despite roughly six months of discovery. Third,

and relatedly, the vast majority of Defendant’s bloated and superfluous discovery requests have

related to these two topics—including much of Plaintiff Lukis’ 14-hour deposition and the

majority of Defendant’s 200+ written discovery requests. Plaintiffs can only expect similar

discovery to be targeted at Norvaisas and Brown. Thus, by sanctioning Defendant in the above

fashion the Court will not only punish Defendant in proportion to its conduct, but it will also

speed up the proceedings in this matter.




                                                                                                     4
   Case: 1:19-cv-04871 Document #: 192 Filed: 05/19/21 Page 5 of 5 PageID #:3921




       Finally, pursuant to Fed. R. Civ. P. 37(b)(2)(C), Plaintiffs seek an award of attorneys’

fees for the time expended in the pursuit of this motion. If the instant motion is granted, Plaintiffs

propose that the Court order their attorneys to submit their billable time to Defendant for

payment.



                                               Respectfully submitted,
                                               /s/ Roberto Costales
                                               ______________________________________
                                               Roberto Costales
                                               William H. Beaumont
                                               BEAUMONT COSTALES LLC
                                               107 W. Van Buren #209
                                               Chicago, IL 60605
                                               Telephone: (773) 831-8000
                                               rlc@beaumontcostales.com

                                               Attorneys for Plaintiffs



                                        Rule 37.2 Certificate

       Plaintiffs’ counsel avers that it conducted a good faith discovery conference with counsel

for Defendant on May 7, 2021, over the telephone, to resolve the dispute presented by this

motion. The parties to the conference were Plaintiffs’ counsel William Beaumont and Defense

Counsel Blaine Kimrey and Bryan Clark. The parties were unable to reach an accord.

       Date: May 19, 2021                                       /s/ Roberto Costales




                                                                                                    5
